Citation Nr: 1547756	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability to include degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded the instant matters in May 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to an increased rating for right hip trochanter myositis ossificans and service connection for a right knee disorder secondary to service connected right hip trochanter were raised by the Veteran in an August 2013 statement Report of General Information.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's lumbar spine disorder did not clearly and unmistakably preexist his entrance into service.

3.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2012 letter, sent prior to the November 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  A February 2012 response from the Accident and Injury Center indicates that they no longer had records referable to the Veteran as they had been purged.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed lumbar spine disorder and complete appropriate authorization forms in a September 2012 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2015 remand directives by obtaining updated VA treatment records, requesting that the Veteran complete appropriate authorization forms to allow VA to obtain private treatment records and obtaining VA etiology opinion, as applicable to the claim decided herein, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded VA examination in October 2011 and an addendum opinion was obtained in September 2015 in order to adjudicate his claim for service connection for a lumbar spine disorder.  In this regard, the Board notes that the September 2015 VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner are sufficient to assist VA in deciding the claim for service connection for lumbar spine disorder and no further examination and/or opinion is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

The Veteran contends that his current lumbar spine disorder is the result of service, specifically in-service treatment for back pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A.      § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id. at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A September 1978 service entrance examination found the Veteran's spine to be normal and was negative for any relevant abnormalities.  The Veteran denied having, or that he has ever had, recurrent back pain in an accompanying Report of Medical History.  An October 1978 treatment note reflects the Veteran's reports of low back pain for one month.  A December 1978 treatment note reflects the Veteran's complaints of back pain for three months since basic training and notes that X-rays of the lumbosacral spine were within normal limits.  A January 1979 Physical Profile was issued due to back pain.  A May 1979 service discharge examination found the Veteran's spine to be normal and noted exostosis of the right hip and a "permanent L3."  The separation examination was otherwise negative for any relevant abnormalities.  In a June 1979 Statement of Medical Condition, the Veteran indicated that there had been no change in his medical condition since his last separation examination.

The post-service treatment records reflect the Veteran's reports of injuring his lumbar spine after falling backwards and landing on concrete while moving a refrigerator in February 2007.  A February 2007 private treatment note reflects a diagnosis of a lumbar spine strain.  A March 2007 private magnetic resonance imaging (MRI) scan revealed severe degenerative end plate changes at L5-S1 and a May 2007 private treatment note indicates that an X-ray showed significant degenerative disc disease at L4-5 and L5-S1 as well as the foraminal stenosis at these levels.  A February 2012 response from the Accident and Injury Center indicates that the Veteran was seen and treated for aggravation of low back pain on more than three to four occasions between 1985 to 1990 due to a pre-existing low back injury and that such treatment records were no longer available.

In a May 2007 private treatment note, the provider opined that the Veteran's lumbar spine disorders were chronic and that such disorders may have been exacerbated by his February 2007 work fall but were not caused by it.

An October 2011 VA back Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that he fell off a truck in service in 1978 and that he has had low back pain since service.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of lumbar degenerative disc disease was made. The examiner opined that this disorder was less likely as not (less than 50/50 probability) caused by, or a result, or a continuation of the condition in service as he had a low back strain in 1978 or 1979, he was diagnosed with a strain and he had no continuity of care or chronic problem for 33 years after service.  The examiner further opined that the Veteran's low back arthritis was most likely caused by aging and genetic predisposition and not the service incident 33 years ago.

In an August 2014 opinion, Dr. L. K. indicates that the Veteran's chronic low back condition was "100%" due to his military service based upon a review of his service treatment records.

In a September 2015 VA DBQ report addendum opinion, and following a review of the Veteran's electronic medical records, the VA examiner noted that the Veteran had been diagnosed with degenerative joint disease with degenerative disc disease in the lumbar spine.  The examiner opined that she was unable to determine with the current information documented in the records whether the Veteran's scoliosis clearly and unmistakably preexisted his entry into active duty and noted that there was no documentation of scoliosis on the entrance examination.  The examiner also opined that it was less likely than not that the Veteran's lumbar spine disabilities  were causally related to any incident of service as he had been diagnosed with a strain during service, which is acute by nature, and that chronicity was not documented.  However, the examiner noted that there was documentation of an injury in 2007 which was likely the cause of his lumbar spine disabilities, together with age.  The examiner further opined that strain (complaint in service) did not progress to degenerative joint disease/degenerative disc disease, that there was no evidence of a continuity of the problem in service and there was no documentation of problems in the back for decades after service.  Although the Veteran states that he fell in service and that he had since been having problems with his back, the lack of documentation of problems of continuing to seek medical attention for this condition makes it impossible to link the current condition to any incident in service.

First, the Board finds that the Veteran's lumbar spine disorder did not preexist his entrance into service.  The VA examiner, in a September 2015 opinion, opined that she was unable to determine with the current information documented in the records whether the Veteran's scoliosis clearly and unmistakably preexisted his entry into active duty and noted that there was no documentation of scoliosis on the entrance examination.  Moreover, a September 1978 service entrance examination found the Veteran's spine to be normal.  Thus, as the evidence does not show that the Veteran's lumbar spine disorder clearly and unmistakable preexisted service, the presumption of soundness has not been rebutted and, thus, the claim is treated as an ordinary claim for service connection.  See 38 U.S.C.A. § 1111; Wagner, supra.
The Board has next considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in June 1979.  The first post-service clinical evidence of lumbar spine arthritis was in a May 2007 private lumbar X-ray, which found significant degenerative disc disease at L4-5 and L5-S1, and was more than 28 years after service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the September 2015 VA examiner's opinion that the Veteran's lumbar spine was less likely than not related to service as his in-service diagnosis of a strain was acute by nature, that chronicity was not documented during service and that there was no documentation of problems in the back for decades after service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  

An October 2011 VA examiner opined that it was less likely as not that the Veteran's current lumbar spine disorder caused by, a result of, or a continuation of the condition in service as he had a low back strain in 1978 or 1979, that he was diagnosed with a strain and that he had no continuity of care or chronic problem for 33 years after service.  However, this examiner did not discuss the Veteran's lay assertions that he experienced back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  This opinion is therefore afforded little, if any, probative weight.

In contrast, the August 2014 opinion from Dr. L. K. suggests that the Veteran's chronic low back condition was caused by his military service.  However, this opinion contained no rationale.  See Nieves-Rodriguez, supra; Stefl, supra.   In addition, the May 2007 private treatment note generally indicates that the Veteran's lumbar spine disorders were chronic and that such disorders may have been exacerbated by his February 2007 work fall but were not caused by it.  However, this provider did not identify the cause or etiology of the Veteran's lumbar spine disorders but rather suggested that it preexisted his work-related fall.  Moreover, this opinion also does not contain a rationale.  Id.  Therefore, these opinions are being afforded little, if any, probative weight.

The Board notes that the Veteran and his representative have generally contended that the Veteran's current lumbar spine is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran is competent to describe current symptoms such as pain and limited motion and his representative is competent to describe his observations regarding his symptoms.  However, as to the etiology of the lumbar spine disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).
	
In this regard, knowledge of a lumbar spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of his lumbar spine disorder to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the September 2015 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his in-service lumbar spine strain and his claimed lumbar spine disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's  in-service lumbar spine strain as well as the current nature of his claimed lumbar spine strain.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had received treatment for his lumbar spine disorder continuously since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has generally alleged that he has been treated for lumbar spine symptoms since service.  In an August 2014 substantive appeal, the Veteran wrote that he had been treated for his back continuously since service.  However, in a February 2012 response, the Accident and Injury Center indicates that the Veteran had been treated on more than three or four occasions between 1985 and 1990 due to a preexisting low back injury, suggesting a period of eight years in which he did not receive treatment following service.  The next clinical evidence of treatment for a lumbar spine disorder was in 2007, further suggesting a period of 17 years in which the Veteran did not receive treatment for his lumbar spine disorder.  In addition, the Veteran has not identified any other treatment providers who had treated him for his disabilities after service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he had received treatment for his lumbar spine disorder continuously since service, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service lumbar spine strain.

Consequently, the Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lumbar spine disability to include degenerative disc disease of the thoracolumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


